Citation Nr: 1442722	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-14 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1974, from February 1982 to December 1984, and from April 1986 to January 1988.  

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This appeal is being processed using the Virtual VA and Veterans' Benefits Management System (VBMS), paperless electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand for additional development is required prior to adjudication of the Veteran's claims on appeal.  Specifically, a remand is required to afford the Veteran due process regarding consideration of his TDIU claim.  Additionally, regarding his claims of service connection for bilateral knee disabilities, the Veteran's complete service treatment records must be obtained and he must be provided a relevant VA examination.  Finally, the Veteran appointed the Texas Veterans Commission (TVC) as his representative in December 2012, prior to certification of his appeal to the Board.  However, it does not appear that the Veteran's representative was afforded the opportunity to prepare a VA Form 646, Statement of Accredited Representative in Appealed Case.  Under these circumstances, a remand is necessary to give the Veteran's representative full opportunity to submit evidence and/or argument in support of the claim on appeal.  See 38 C.F.R. § 20.600 (2013).  


I.  TDIU

During the pendency of the appeal, the RO issued a February 2014 decision which granted service connection for depressive disorder as secondary to the Veteran's service-connected lumbar spine disability, with a 70 percent disability rating assigned effective March 26, 2013.  Additionally, the same decision assigned a temporary total evaluation for the Veteran's lumbar spine disability effective January 30, 2013, based on surgical or other treatment necessitating convalescence, with a 40 percent disability rating being continued from April 1, 2013.  

The Veteran's combined evaluation was raised from 60 percent through January 29, 2013, to 100 percent from January 30, 2013, and 90 percent from April 1, 2013.  

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  

As of January 30, 2013, the Veteran has met the rating criteria for a schedular TDIU.  38 C.F.R. § 4.16(a).  

In light of the above, remand is necessary.  The Veteran was last examined regarding his TDIU claim in August 2010, prior to the grant of service connection for depressive disorder.  Thus, a new VA examination is necessary regarding his TDIU to include obtaining an opinion as to whether the service-connected depressive disorder, when considered with his other service-connected disabilities, prevent the Veteran from securing or maintaining a substantially gainful occupation.  


II.  Bilateral Knee Disabilities

The Board notes that the Veteran's service treatment records appear to be incomplete.  Aside from a DD Form 214, Certificate of Release or Discharge from Active Duty, there are no records from the Veteran's first period of service from November 1970 to November 1974.  Likewise, there are no records from the Veteran's third period of service, from September 1986 to January 1988, other than a DD Form 214 and personnel records regarding the nature of his discharge.  In order to properly adjudicate the Veteran's claims of service connection for bilateral knee disabilities, complete copies of his service treatment records are necessary, to the extent that they are available.  

Additionally, the Board notes that the Veteran has not been afforded a VA examination with regard to his service connection claims for bilateral knee disabilities.  VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Private treatment records and SSA disability records document that the Veteran has been diagnosed with bilateral degenerative joint disease (DJD) of the knees.  The Veteran has submitted lay statements asserting that he injured his knees and sought treatment as a result during his first period of service; specifically due to an initial fall in September 1971 while stationed in Panama and a subsequent fall in 1972 while stationed in Japan.  

Additionally, private treatment records document that the Veteran underwent right knee surgery for a ruptured meniscus in February 1977, in between his first and second periods of service.  This surgery was noted on the Veteran's entrance examination in January 1982, prior to his second period of service.  

Also of record is a February 2013 VA examination request seeking a VA examination and opinion as to whether the Veteran's preexisting right knee condition was aggravated due to his second or third periods of service.  

Given the insufficient evidence of record, the Board finds a VA examination would assist in adjudicating the Veteran's claims for bilateral knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain a complete copy of the Veteran's service treatment records from his first and last periods of active service, from November 1970 to November 1974 and from September 1986 to January 1988, making any necessary requests from any relevant records repositories.  If additional records cannot be obtained, the efforts made to obtain the records should be documented in the claims file and VA should notify the Veteran of VA's inability to obtain the records.  

2.  After the above development, schedule the Veteran for a VA examination of his bilateral knees.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should provide an opinion whether it is at least as likely as not (a 50 percent probability or greater) that bilateral knee disabilities had onset during any period of active service, or were caused thereby; or, if such condition preexisted any period of active service, whether it is at least as likely as not (a 50 percent probability or greater) that such condition was aggravated (made permanently worse) by a disease or injury in service.  The examiner should provide a complete rationale for all conclusions or opinions provided.  

3.  Schedule the Veteran for a VA general examination regarding his TDIU claim.  Any indicated studies should be performed.  The examiner must review the claims file in conjunction with the examination.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

The examiner should identify all residuals attributable to the Veteran's service-connected disabilities and is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience and without regard to the effects of any nonservice-connected disabilities or advancing age.  

4.  After completion of the above, readjudicate the claims on appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an opportunity to respond thereto.  Specifically afford the Veteran's current representative an opportunity to complete a VA Form 646, Statement of Accredited Representative in Appealed Case.  Then, return these matters to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



